BEAUCHAMP, Judge.
Relator was convicted for a violation of the liquor law and appealed his case to this court. See Love v. State, 157 Tex. Cr. R. 325, 249 S.W. 2d 628. Pending the appeal he was tried in the district court on a charge of perjury growing out of his testimony in the liquor case in the county court. The jury acquitted him. Appellant then attempted to abate the prosecution in this court, claiming some kind of grounds for res judicata, the nature of which we are not yet able to approve as proper procedure. It was not incumbent upon the court to write on the question but, because of its novel nature, we did so. If the question should be considered as before us at this time, we affirm the opinions in the foregoing citation.
After the affirmance of the case in this court mandate issued and appellant was taken into custody. He then brought this action in a habeas corpus proceeding before the county judge, seeking his release, in which he raised the same question that we passed on in the reported case. It is clearly an effort to re-appeal his county court conviction and raise the question of his subsequent acquittal for perjury. We restate that the subsequent action of another court could have no effect whatsoever on the judgment of the county court herein attacked.
We forego further discussion of the procedure by which the question comes to us. It is sufficient to say that the judge of the county court entered a proper order in the ease now before us and his judgment is affirmed.